Citation Nr: 0711772	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Lisa A. Lee - Private Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board on remand from the Court 
of Appeals for Veterans Claims (Court) which vacated the 
prior Board decision in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has hearing loss due to exposure 
to noise from tank fire during training exercises in an 
armored unit.  

The veteran's DD-214 confirms that he was in an armor unit 
and that he was a medic.  At a preinduction audiological 
evaluation in June 1965, the medical officer determined that 
the veteran had defective hearing, based on audiological 
testing that revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
25
LEFT
25
25
25
25
25

The remaining service medical records do not reflect any 
complaints or problems with hearing, and, the veteran's 
hearing even appeared to improve by the time of his September 
1967 separation examination.  On his "Report of Medical 
History," completed in conjunction with this examination, the 
veteran denied any history of hearing loss.  



Audiological testing in September 1967 revealed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

15
LEFT
10
10
10

15

In a June 2003 written statement, the veteran stated that 
while in service he had noticed his hearing had been getting 
worse, and a physician at the dispensary told him that he had 
"acoustic trauma" hearing loss.  However, there is no 
evidence of this diagnosis in the veteran's service medical 
records. 

The earliest post service record showing a hearing disability 
is a report from a surgical procedure to improve veteran's 
hearing in October 1994 (over 25 years after separation).

In September 2004, the veteran underwent a VA examination 
which confirmed that he had bilateral hearing loss.  However, 
while the veteran related a history of military noise 
exposure, the examiner noted that the veteran's service 
medical records showed normal hearing both at the time of 
induction and at separation.  Based on the service medical 
records, the examiner opined that it was less likely than not 
that the veteran's hearing loss was associated with the 
veteran's military noise exposure.  The examiner did note 
that it was possible that some high frequency hearing loss 
was present during the veteran's time in service that was not 
measured by the audiometric testing completed at separation.

In March 2006, the veteran's private doctor, Dr. Rafferty, 
indicated that hearing testing showed that the veteran had 
high frequency sensorineural hearing loss in addition to 
absent otoacoustic emissions which were consistent with noise 
exposure.  Dr. Rafferty noted that the veteran's hearing test 
at induction was normal and that the hearing test done at 
separation was missing key information and was therefore 
unreliable in determining whether the veteran suffered noise 
induced hearing loss while in the military.  Dr. Rafferty 
opined that the testing showed current hearing loss that was 
more likely than not associated with military noise exposure.

In June 2003 the veteran indicated that there was outstanding 
medical evidence that might support his claim.  The veteran 
stated that he had a hearing test in 1970 when he went to the 
University of Akron in Akron, Ohio, where he reported being 
told that he had acoustic trauma hearing loss, especially in 
his left ear.  The veteran also indicated that he had had 
physicals performed in conjunction with his employment at 
General Tire and Rubber Co.  

In January 2007, the Court vacated a December 2005 Board 
decision pursuant to the terms of a joint motion, which found 
the development of the veteran's claim was inadequate, 
because efforts had not been undertaken to obtain the 
aforementioned evidence which the veteran indicated might 
assist in the development of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Seek any necessary assistance from the 
veteran and attempt to obtain the medical 
records from the veteran's physical at the 
University of Akron (around 1970) and from 
his work physicals at General Tire and 
Rubber Co.

2.  When the requested development has 
been completed, schedule the veteran for 
an audiologic examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it. 
Any conclusion should be supported by a 
full rationale.  The examiner should 
specifically:

>	determine whether it is as likely as 
not (50 percent) that the veteran's 
current hearing loss is the result of 
his military noise exposure; and 

>	comment on the induction and 
separation physicals, indicating 
whether the lack of any recorded 
measurements of decibel loss at 3,000 
Hz makes the separation physical 
unreliable for determining whether 
the veteran suffered noise induced 
hearing loss while in the military.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




